Citation Nr: 1105534	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from December 1994 to 
April 1995, and service in the National Guard from October 1998 
to February 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.


FINDINGS OF FACT

The Veteran has the mental capacity to contract or to manage her 
affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for VA benefits purposes.  38 U.S.C.A. § 
501(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.353(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
explicitly held that the notice and assistance provisions do not 
apply to competency determinations.

Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the issue 
currently on appeal.  It is noted however, that appropriate due 
process was afforded pursuant to 38 C.F.R. § 3.353(e), which 
requires that a proposed finding of incompetency be issued to 
notify the Veteran and to inform her of her right to a hearing.  
Such was accomplished here by way of a January 2003 proposed 
finding of incompetence.  In this instance, a hearing was not 
requested.

II.  Competency

The Veteran, who has had a 100 percent disability rating for 
bipolar disorder since 2002, among other service-connected 
disabilities, has been deemed as incompetent for the purposes of 
managing her VA monetary benefits.  The RO made a finding of 
incompetency in an April 2003 rating decision.  She contends that 
competency status should be restored.

A mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  There is a presumption in 
favor of competency.  38 C.F.R. § 3.353(d).

Where reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  "Unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, the rating 
agency will make no determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  . . .  Determinations relative to 
incompetency should be based upon all evidence of record and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization 
and the holding of incompetency."  38 C.F.R. § 3.353(c).

The Board has reviewed the evidence of record and concludes that 
the Veteran is competent to handle the disbursement of her VA 
benefits.  

A Field Examination for Supervised Direct Pay was conducted in 
February 2006 by a VA field examiner.  The examiner concluded 
that, although the Veteran had bad credit, she was able to manage 
her own money without review.  The Veteran was able to handle her 
funds, understood her financial situation, applied funds to needs 
with reasonable prudence, and would not benefit from further VA 
supervision. 

Subsequently, the Veteran was afforded a VA examination in May 
2006.    In assessing her competency, the examiner noted that she 
had some difficulty explaining how she manages to cover the 
expenses of a family of 5 with an income of $3,000 per month.  
Moreover, the examiner stated that the Veteran's presentation 
during the interview was so vague and guarded that she was unable 
to accurately assess her level of competency.  Therefore, the 
examiner referred the Veteran for a neuropsychological 
examination which would help to more objectively determine her 
competency.  However, the Veteran did not show up for the 
scheduled appointment 2 weeks later, or for the re-scheduled 
appointment in June 2006.

The VA field examiner issued another report in March 2007 wherein 
she noted that the Veteran was able to tell her the sources of 
her income and the amounts.  She was further able to tell her the 
types and amounts of household expenses, and it appeared that she 
was paying her household bills.  The Veteran had independent 
decision-making skills and was not having any problems with 
memory loss.  The field examiner observed that the Veteran had 
been doing fine in terms of money management ever since her 
divorce, and that she was able to manage her financial affairs 
without supervision.  

The Veteran was afforded another VA examination in May 2007 with 
the same VA examiner.  The examiner noted that she was oriented 
to person, place, and time, and that her though processes were 
vague, but without evidence of psychosis.  The examiner further 
noted that the Veteran continued to have major financial problems 
due to poor judgment and inability to control or prioritize her 
spending or to control the spending of other people in the 
household.  As a result, she was in financial trouble.  She also 
had a record of not being medically compliant and although the 
Veteran seemed somewhat calmer, her confusion contributed to her 
lack of competence in both financial matters and medical matters.  
Therefore, the examiner opined that the Veteran was not competent 
to manage her own affairs.  

At an October 2008 Decision Review Officer conference, the 
Veteran said that she did not get along with the VA examiner and 
requested a new VA examination with a different examiner, which 
was afforded in November 2008.  The VA examiner reviewed the 
claims file, including the Field Examination report from March 
2007.  The examiner noted that the Veteran continued to have 
financial problems due to poor judgment and inability to 
prioritize spending.  She also indicated that she had been late 
on bills including rent and phone bills.  The Veteran was vague 
in her descriptions of her bills and was unsure of the exact 
amount.  She continued to utilize credit cards and increase her 
debt.  Thus, the examiner concluded that the Veteran continued to 
be incompetent to manage her own affairs.  

The Veteran testified at the June 2010 Board hearing that she had 
begun treating at Magellan in 2003, and submitted a February 2009 
prescription note from a doctor at that facility, Dr. P.G., which 
stated that the Veteran had been seen by the doctor that day and 
appeared to be basically stable.  

The treatment records of Magellan were subsequently obtained and 
associated with the claims file.  Although earlier treatment 
records from 2003 and 2004 indicate the Veteran had limited 
judgment and delusions, later records support her contention of 
competency.  

A January 2007 treatment note from Magellan states that the 
Veteran was clinically stable, and that her insight and judgment 
were fair.  In February 2008, the doctor noted that her judgment 
and insight were good, and that she continued to be fairly 
stable.  

A February 2009 Behavioral Health Update and Review Summary 
states that the Veteran was able to make informed decisions 
regarding treatment, finances, and confidentiality.  This 
conclusion was repeated in a March 2010 Behavioral Health Update 
and Review Summary.  

A September 2009 note indicates that the Veteran was taking her 
medications properly, to which her improved cognition was 
attributed.  A May 2010 Psychiatric Progress Note indicates the 
Veteran's severity of symptoms was borderline, that her global 
mental health was much improved, and it appeared that she was 
stabilizing.  Insight and judgment were fair, and the doctor 
assessed a Global Assessment of Functioning (GAF) score of 60.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers). 

Thus, both the Magellan treatment records from 2007, forward, and 
the 2006 and 2007 VA Field Examination reports tend to support 
the Veteran's contention that she is competent to manage her own 
affairs.  The Board acknowledges the VA examiners' opinions that 
the Veteran remains incompetent for VA purposes.  However, the 
Board has placed more probative weight on the opinions of the VA 
field examiner and the treating physicians from Magellan.  

In cases such as this, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the VA field examiner provided significant detail 
in her reports supporting her conclusion that the Veteran was 
competent to manage her finances.  Moreover, the Magellan 
treating physicians saw the Veteran on a regular basis since 
2003, and charted her progress to the present.  By contrast, the 
VA examiners spoke with the Veteran on a single (or, in one case, 
twice) occasion, and did not have the benefit of seeing the 
Veteran's mental and financial progress.    

The Board finds, after reviewing the competent evidence of 
record, that the evidence in favor of continuing the Veteran's 
rating of incompetency is not clear and convincing, and leaves a 
reasonable doubt as to her request for rating her as competent.  
Moreover, after hearing the Veteran's sworn testimony at the 
Travel Board hearing, as well as her representative's able 
arguments, the undersigned believes that the benefit-of the-doubt 
doctrine is applicable in this case, and concludes there is a 
reasonable doubt as to whether the Veteran has the mental 
capacity to contract or to manage her own affairs, including 
disbursement of funds without limitation, and such doubt should 
be resolved in favor of a finding of competency.  38 C.F.R. §§ 
3.102, 3.353. 

The weight of the competent medical evidence tends to show that 
the Veteran has the mental capacity to contract or to manage her 
affairs, including disbursement of funds without limitation.  
Accordingly, and especially in light of the regulatory 
presumption favoring a finding of competency, the Board finds 
that restoration of competency for VA benefits purposes is 
warranted.


ORDER

Restoration of competency status for VA benefit purposes is 
granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


